Citation Nr: 0913365	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In July 2008, the Board remanded the claim 
for additional development.  

In February 2009, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have tinnitus as a result of his 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that service connection is warranted 
for tinnitus.  He asserts that he has tinnitus due to 
exposure to engine noise and weapons fire as a tank crewman, 
to include participation in combat in World War II.  He 
testified that he had difficulty hearing (but not 
specifically tinnitus) during service, with specific 
treatment near the time of his discharge.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  However, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirement of a 
diagnosis, or a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The Veteran's discharge shows that his military occupation 
specialty was "tank driver, medium," that his "battles and 
campaigns" included the Rhineland, and Central Europe, and 
that his decorations and citations included the EAMET Theater 
Campaign Medal with two bronze stars.  His "separation 
qualification record" shows that he served about a year and 
two months in various capacities as a tank crewman with 
service overseas in the 782nd Tank Battalion.  Given the 
foregoing, the Board finds that participation in combat is 
established, and that the Veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  

In this regard, it is important for the Veteran to understand 
that the VA does not dispute the fact that he was exposed to 
very loud noise during his highly honorable military service.  
This is not in dispute.  The critical question is whether the 
Veteran's current problem is associated with that noise 
exposure more than 60 years ago. 

The Veteran's service treatment records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (discussed infra). 

The Board notes that in January 2009, it denied a claim for 
service connection for bilateral hearing loss.  

As for the post-service medical evidence, it consists of a VA 
and non-VA medical reports, dated between 1984 and 2007.  
This evidence includes a VA audiological examination report, 
dated in June 1984, which shows that the Veteran reported a 
history of decreased hearing "of long duration becoming more 
noticeable with tinnitus the last 10 years."  This would be 
about 1974, many years after service, providing evidence 
against this claim.   

An October 1984 VA audio examination report also notes a 
report of tinnitus, and shows that the Veteran reported a 
history of post-service employment with a paper manufacturer, 
and as a carpenter.  The examiner noted the Veteran's 
inservice history as a tank driver made acoustic trauma "a 
definite possibility," and further noted "there is also a 
lot of acoustic trauma in paper mills as well."  

The next medical evidence is dated about 15 years later.  
Specifically, a VA progress note, dated in December 1999, 
shows that the Veteran reported having constant tinnitus AD 
(right ear).  The report states that, due to the presence of 
unilateral tinnitus, an ABR (auditory brainstem response) 
test would be ordered.  An April 2000 VA ABR report notes a 
report of unilateral tinnitus, and the results were noted to 
be within normal limits AU (both ears).  VA progress notes, 
dated thereafter, indicate that the Veteran was afforded 
hearing aids, and show that he received a number of 
treatments for hearing loss.  

A VA audiological examination report, dated in September 29, 
2006, shows that the examiner noted a history of noise 
exposure during service as a tank driver without use of 
hearing protection, and a 25-year post-service history of 
employment with a box company, and in construction, also 
without the use of hearing protection.  The Veteran was noted 
to give a history of ringing in his ears, and said that he 
did not know when it began, but "that it must have began 
while he was in the military because it was not present 
before then."  The audiologist noted that the earliest post-
service evidence of hearing loss and tinnitus is dated in 
1984, and therefore comes about 39 years after separation 
from service.  She further noted that he had an "extensive 
history of post-military occupational noise exposure," but 
that only unilateral tinnitus was reported in 1999.  She 
stated that that an etiological opinion could not be provided 
without resorting to speculation, due to "conflicting 
historical information provided by the veteran."  

While reasonable doubt as to any point pertinent to a claim 
must be resolved in favor of the veteran, reasonable doubt is 
a substantial doubt, not speculation or remote possibility.  
38 C.F.R. § 3.102.  It is well settled law that speculative 
medical statements are insufficient to support a grant of 
service-connection.  See Stegman v. Derwinski, 3 Vet. App. 
228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Bloom v.West, 12 Vet. App. 185 (1999).  

An October 2008 VA report is written by the same audiologist 
who conducted the September 2006 VA examination report.  In 
the report, the audiologist summarized the Veteran's relevant 
medical history and history of noise exposure.  She indicated 
that she had reviewed the Veteran's C-file, to include a June 
2007 letter from "Dr. S" which related the Veteran's 
hearing loss (but not tinnitus) to his service.  She noted 
that Dr. S did not discuss the Veteran's "extensive post 
post-military noise exposure," and that the lack of a 
complete noise exposure history lead her to conclude that the 
opinion of Dr. S "was based solely upon the limited 
information that was provided to him by the veteran."  She 
concluded, "Therefore, this examiner's opinion remains 
unchanged from the 9-29-06 examination."  

The claims files contain two lay statements, received in 
November 2006.  The bodies of these statements are identical, 
and show that the affiants assert that they knew the Veteran 
prior to service, and that his hearing was good at that time.  
These statements do not discuss tinnitus.  

The earliest evidence of tinnitus is dated in 1984.  This is 
approximately 39 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Although the 
Board has considered the Veteran's reported histories of 
tinnitus symptoms, as noted by the VA examiner, they are 
inconsistently reported, and under the circumstances, they 
are outweighed by the other evidence of record, which 
includes a long post-service history of noise exposure during 
employment in a paper mill and in construction without 
hearing protection, and the fact that there is no competent 
evidence to show that the Veteran's tinnitus is related to 
his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
tinnitus was caused by service many years ago.  In this case, 
when the Veteran's post-service medical records are 
considered (which indicates that the claimed condition began 
years after service, and which does not contain competent and 
probative evidence of a nexus between tinnitus and the 
Veteran's service), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has tinnitus that 
is related to his service.  The Veteran's own statements in 
the treatment records many years after service indicate that 
the problem began many years after service, following a 
period of time in which the Veteran had been exposed to loud 
noise for many years in his post-service employment.    

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2006.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the Veteran's service treatment reports 
are not available and may have been destroyed in the 1973 
fire at the National Personnel Records Center ("NPRC").  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service treatment reports.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In December 1984, the NPRC reported that the Veteran's 
service treatment reports could not be found.  In October 
2006, and February 2007, the RO contacted the Veteran and 
requested that he provide any service medical records, post-
service medical records, or other information which may be 
helpful to his claims.  In March 2007, the RO issued a 
memorandum containing its conclusion that the Veteran's 
service treatment reports were unobtainable.  Therefore, the 
Board finds that the RO has satisfied its duty to assist 
under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  In 
this regard, the Veteran has never contended treatment for 
this problem during service. 

It appears that all known and available post-service records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  VA 
attempted to obtain an etiological opinion, but the examiner 
stated that this could not be provided.  The appellant and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


